Citation Nr: 1529672	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  06-21 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to an effective date earlier than January 31, 2005 for the grant of service connection for PTSD.  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 
 
In February 2014 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  In April 2015, the Board received notification that the Veteran was withdrawing his claims for entitlement to a higher initial disability rating for PTSD and entitlement to TDIU benefits.

2.  Evidence of record indicates that symptoms indicating a manifestation of PTSD are documented as early as 1995.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal from appeal of the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

2.  The criteria for withdrawal from appeal of the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

3.  The criteria for an effective date of December 10, 1996, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5110, 5101(a) (West 2014); 38 C.F.R. §§ 3.1(p), 3.400, 3.151(a), 3.155 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal of Increased Initial Rating and TDIU Claims

An appeal may be withdrawn by the appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In an April 2015 letter, the Veteran withdrew his claims for TDIU and for an increased initial disability rating for PTSD; hence, there remain no allegations of errors of fact or law for appellate consideration.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105. 

Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

II.  Earlier Effective Date - Service Connection for PTSD

In this decision, the Board grants an effective date of December 10, 1996 for service connection for PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The effective date for the grant of service connection for PTSD is currently assigned as January 31, 2005, the date that the Veteran submitted his claim for service connection for PTSD.  The Veteran argues that because his service personnel records were not obtained in conjunction with earlier claims for service connection and because the grant of service connection for PTSD was based in part on these later obtained records, the effective date for service connection should be December 10, 1996.

On December 10, 1996, the Veteran filed a claim for service connection for "Persian Gulf Syndrome," and listed memory loss and concentration problems among his other symptoms.  The RO denied this claim in October 1998 and May 2000.  In its February 2014 remand the Board found that "though the Veteran did not state that he suffered from PTSD or any other particular psychiatric disability, the fact that he mentioned specific psychiatric symptoms and sought service connection for "Persian Gulf Syndrome" requires that the Board view his claim as one for a psychiatric disability."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In January 2005 the Veteran filed a claim for service connection for PTSD. In July 2010 the Veteran submitted two pages of previously unassociated personnel records that show the Veteran was the subject of a nonjudicial punishment in June 1995.  The Board also found in its 2014 remand that the grant of service connection for PTSD in October 2011 is at least partially based on these service department records and that an earlier effective date or a retroactive disability evaluation may be in order.  The effective date in such situations is the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 156(c)(3). 

To that end the Board remanded the claim for a medical opinion concerning "what date following the Veteran's December 1996 claim for service connection for 'Persian Gulf Syndrome' is it earliest ascertainable that the Veteran suffered from PTSD?"

In March 2014 a VA examiner opined that "regarding onset of symptoms shared by
Fibromyalgia and PTSD...the earliest onset of difficulties is documented at least by 1995." A private January 2011 psychiatric evaluation comes to the same conclusion.

In light of the foregoing, the Board finds that service connection for PTSD is warranted from December 10, 1996, the date of the Veteran's original claim for benefits.  


ORDER

The issue of entitlement to an initial disability rating in excess of 70 percent for PTSD is dismissed.  

The issue of entitlement to TDIU is dismissed.  

An effective date of December 10, 1996, for service connection for PTSD is granted. 



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


